Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-19-00876-CV

                            VIP FLOORING, LLC and Philip Vipond,
                                       Appellants

                                                 v.

                                         Curtis WALKER,
                                              Appellee

                    From the 451st Judicial District Court, Kendall County, Texas
                                       Trial Court No. 19-159
                            Honorable Kirsten Cohoon, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: April 29, 2020

MOTION TO DISMISS GRANTED; DISMISSED

           Appellants filed a motion to dismiss this appeal. We grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). Because the motion does not disclose an agreement of the

parties regarding the assessment of costs, we order all costs assessed against appellants. See TEX.

R. APP. P. 42.1(d)(absent agreement of the parties, costs are taxed against appellant).

                                                  PER CURIAM